Citation Nr: 1801359	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-24 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a coccyx disability (claimed as a tailbone injury).


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1974 to October 1977 and from April 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The claim was denied on the basis that the injury was acute and that there was no permanent residual or chronic disability shown by the service medical records or demonstrated by evidence following service. 

In January 2015, the Board, in part, remanded the claim of entitlement to service connection for a coccyx injury.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand of this claim is required for further development.  Although the Board regrets this delay, such a remand is necessary to ensure fair and appropriate adjudication of the Veteran's claim consistent with VA's duties to assist.

The Veteran reports that during service he fell down the stairs and sustained a coccyx injury.  He also contends that the injury produced a disability that has continued through the present.  Service treatment records support his lay assertion to the extent that there is a documented coccyx injury dated in October 1980.  The service treatment records also show that x-rays taken were negative for fractures; instead, a contusion of the coccyx was diagnosed.  In an April 1983 separation examination report, no coccyx problem was identified.  

As mentioned above, the Board remanded the claim in January 2015.  Within the remand directives, the Board requested VA treatment records from November 1992 to the present and scheduled the Veteran for an examination for another matter.  There was no examination ordered or conducted in connection with the claim for a coccyx disability.

In an April 2015 Statement in Support of Claim, the Veteran stated that he has suffered knee, back, and tailbone problems for many years and that all of the conditions have degenerated over the years.  

According to McLendon v. Nicholson, VA must conduct a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 20 Vet. App. 79 (2006).

Here, the Veteran has not yet been provided with a VA examination as related to the claim for a coccyx disability, and as discussed above, he has presented a plausible basis for entitlement to service connection.  As such, remand of this claim is required for the provision of a VA examination report and an accompanying etiology opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should either provide VA permission to obtain any relevant records pertaining to a coccyx disability or the Veteran may submit the records himself.  

2.  Schedule the Veteran for an appropriate VA examination for the purposes of assessing the nature and etiology of his claimed coccyx disability and/or the residuals thereof.  The claims file should be made available and be reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should clarify the Veteran's current diagnosis or diagnoses, if any. 

If no coccyx disability exists, this should be made clear. 

If a coccyx disability is identified, the examiner should address the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that any coccyx disability, and/or residuals thereof, are etiologically related to the Veteran's active service?  The examiner should specifically address the Veteran's report of an in-service fall?

(b) Is it at least as likely as not (50 percent or greater probability) that any current coccyx disability, and/or the residuals thereof, were caused by or aggravated (worsened beyond the natural progress of the disorder) by a service-connected disability?

A rationale for all opinions expressed should be provided. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, review the entire record and readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




